Citation Nr: 0721517	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  04-37 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for the residuals of 
bilateral heel fractures and a right ankle fracture, as 
secondary to service-connected postoperative internal 
derangement of the left knee.

2.  Entitlement to service connection for low back 
disability, as secondary to service-connected postoperative 
internal derangement of the left knee.

3.  Entitlement to service connection for low back disability 
on a direct basis.

4.  Entitlement to a compensable disability rating for 
anxiety reaction for the period prior to February 14, 2006.

5.  Entitlement to a disability rating in excess of 30 
percent for anxiety reaction for period from February 14, 
2006, forward.

6.  Entitlement to a disability rating in excess of 20 
percent postoperative internal derangement of the left knee 
for the period prior to July 1, 2004.

7.  Entitlement to a disability rating in excess of 10 
percent postoperative internal derangement of the left knee 
with instability for the period from July 1, 2004, forward.

8.  Entitlement to a disability rating in excess of 20 
percent postoperative internal derangement of the left knee 
with limited motion for the period from July 1, 2004, 
forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from August 1968 to 
August 1972, and from May 1974 to April 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Waco, 
Texas, that denied increased evaluations for postoperative 
internal derangement of the left knee, evaluated as 20 
percent disabling, and anxiety reaction, evaluated as 
noncompensable.  By a rating action dated in July 2004, the 
20 percent disability evaluation assigned for the veteran's 
left knee disability was re-characterized and assigned the 
two separate compensable disability evaluations of 
postoperative internal derangement of the left knee with 
instability and postoperative internal derangement of the 
left knee with limited motion, effective from July 1, 2004.  
In April 2006, the noncompensable disability rating assigned 
for anxiety reaction was increased to 30 percent, effective 
from February 14, 2006.  

The September 2003 rating action also declined to reopen the 
claim for service connection for the residuals of a fracture 
of the right ankle and right heel as secondary to a left knee 
disability and denied secondary service connection for the 
residuals of bilateral heel fractures and for a low back 
disability.

A review of the record shows that service connection for the 
residuals of a right ankle sprain was granted in January 
1980.  A noncompensable disability rating was assigned.  For 
reasons that are unclear, the RO has omitted this disability 
from all subsequent rating decisions.  Nevertheless, the 
veteran's current claim for service connection for right 
ankle disability (request to reopen) pertains to the 
residuals of a post-service fracture, which he claims is 
secondary to his left knee disability.  The veteran has not 
drawn any correlation between the symptoms of his right ankle 
sprain versus those of the fracture.  The Board will 
therefore treat the veteran's claim for service connection 
for the residuals of a right ankle facture as a separate and 
unique disability.

The veteran provided testimony to the undersigned Veterans 
Law Judge via videoconference hearing in April 2007.  A copy 
of the transcript has been associated with the file.  
Further, the Board received additional evidence from the 
veteran (through is representative) shortly after the hearing 
was concluded.  He also submitted a waiver of initial RO 
review of the new evidence.  The evidence will therefore be 
considered in this decision. 38 C.F.R. § 20.1304 (2006).

The issues of entitlement to service connection for low back 
disability on a direct basis and increased evaluations for 
anxiety reaction and left knee disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in June 2000, the RO confirmed a 
previous (September 1992) RO decision that denied service 
connection for residuals of bilateral heel fractures and a 
right ankle fracture as secondary to a left knee disability, 
which had been based on the finding that there was no 
relationship between the post-service fractures that the 
veteran suffered to both his heels (calcaneal fractures) and 
right ankle (subtalar joint) and his service-connected left 
knee disability; the appellant did not perfect an appeal of 
the June 2000 decision.

2.  The evidence received since the June 2000 decision 
includes evidence which is not cumulative or redundant of the 
evidence previously of record and raises a reasonable 
possibility of substantiating the claim for secondary service 
connection for the residuals of bilateral heel fractures and 
a right ankle fracture.

3.  The veteran's bilateral heel and right ankle disabilities 
were not caused or aggravated by his service-connected 
postoperative internal derangement of the left knee.

4.  The veteran's low back disability was not caused or 
aggravated by his service-connected postoperative internal 
derangement of the left knee.


CONCLUSIONS OF LAW

1.  The June 2000 rating action that confirmed the previous 
denial for service connection for the residuals of bilateral 
heel fractures and a right ankle fracture, as secondary to 
service-connected postoperative internal derangement of the 
left knee, is final.  38 U.S.C.A. § 7105(c) (West 2002 & 
Supp. 2006).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for the 
residuals of bilateral heel fractures and a right ankle 
fracture, as secondary to service-connected postoperative 
internal derangement of the left knee.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  The criteria for entitlement to service connection for 
the residuals of bilateral heel fractures and a right ankle 
fracture, as secondary to service-connected postoperative 
internal derangement of the left knee, have not been met.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310 (2006).

4.  The criteria for entitlement to service connection for 
low back disability, as secondary to service-connected 
postoperative internal derangement of the left knee, have not 
been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in September 2003.  
The RO provided the veteran notice with respect to his claim 
to reopen (as well as service connection) in an October 2002 
letter, which informed him that he could provide evidence or 
location of such and requested that he provide any evidence 
in his possession.  Similar letters were mailed to the 
veteran in September 2003, May 2005, and March 2006.  The 
letters notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send records pertinent to his claims, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there was any other information or evidence he considered 
relevant to his claims so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  For a new and material claim, this notice must 
include the information that disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.   A letter mailed to the 
veteran in March 2006 addressed the Dingess requirements.  In 
any event, as the claims are denied, any matter as to the 
assignment of a disability rating or effective date is moot.

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.   
The duty to notify requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  In the present case, the veteran received notice as 
to the evidence and information necessary to establish 
entitlement to the underlying claim for benefit sought in the 
October 2002 and May 2005 letters, but not the particular 
evidence and information necessary to reopen the claim.  

Nevertheless, the Board finds that the appellant has not been 
prejudiced by VA's failure to tell him what evidence would be 
deemed "material" to reopen his claims.  In the September 
2003 rating decision, the RO was clear as to why the evidence 
was not considered new and material as well as what type of 
evidence was needed to reopen the claim.  Additionally, in 
his current communications to the RO, the veteran argues that 
his bilateral heel and right ankle fractures were caused by 
his service-connected left knee disability.  This would 
indicate that he has actual knowledge of the "material" 
evidence that would establish a basis to reopen his claims 
for service connection.  Indeed, as discussed below, both the 
RO and the Board have reopened the matter.  Thus, the Board 
finds that he has not been prejudiced by VA's failure to 
provide him with a letter in full compliance with Kent, 
supra.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

Outpatient and inpatient records have been obtained from VA 
and non-VA health care providers including, but not limited 
to, J.B. Boone, M.D., El Paso Orthopedic Surgery Group, L. 
Vasquez, M.D., Sierra Medical Center, and the El Paso VA 
Medical Center (VAMC).  The veteran has not identified any 
additional VA or non-VA medical records that are not 
currently on file.  The veteran was afforded VA examinations 
in November 2002 and May 2003.  In light of the foregoing, 
the Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues on appeal is required to comply with the duty 
to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159. 


New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant, of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2006).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

While the RO ultimately reopened the veteran's claim for 
service connection for the residuals of bilateral heel 
fractures and a right ankle fracture, as secondary to 
service-connected postoperative internal derangement of the 
left knee, and considered the claim on a de novo basis, the 
Board is not bound by that determination and is, in fact, 
required to conduct an independent new and material evidence 
analysis in claims involving final rating decisions.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In this 
regard, using the guidelines noted above, the Board finds 
that the veteran has submitted new and material evidence.  
The claim concerning entitlement to service connection for 
the residuals of bilateral heel fractures and a right ankle 
fracture, as secondary to service-connected postoperative 
internal derangement of the left knee, will be reopened.  

Service connection for the residuals of bilateral heel 
fractures and a right ankle fracture, as secondary to 
service-connected postoperative internal derangement of the 
left knee, was initially denied by the RO in September 1992.  
The RO found there was no competent evidence that associated 
the veteran's disabilities of both heels and right ankle and 
his service connected left knee disability.  Rather, the RO 
noted that evidence established that the veteran's fractures 
were the result of him falling off a roof (post-service) and 
suffering bilateral calcaneal fractures and a comminuted and 
displaced fracture of the right subtalar joint.  Notice of 
the decision was mailed to the veteran in September 1992.  
The veteran did not submit a timely substantive appeal.  He 
does not contend otherwise.  The September 1992 rating 
decision therefore became final. 38 U.S.C.A. § 7105.

A request to reopen the claim for service connection for the 
residuals of bilateral heel fractures and a right ankle 
fracture, as secondary to service connected postoperative 
internal derangement of the left knee, was denied by the RO 
in June 2000.  Citing the September 1992 decision, the RO 
found that the veteran had yet to submit sufficient evidence 
to establish an etiological relationship between his service 
connected left knee disability and post-service fractures 
that he suffered to both his heels and right ankle.  Notice 
of the decision was mailed to the veteran in June 2000.  The 
veteran filed a notice of disagreement in September 2000.  
The RO issued the veteran a statement of the case in October 
2000, which continued to deny the claims.  The veteran did 
not file a substantive appeal.  Thus, the June 2000 decision 
is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2006).

The evidence received by VA after the June 2000 rating 
decision includes a September 2002 report from Dr. Boone, 
which related the veteran's bilateral heel and right ankle 
fractures to his left knee disability.  Dr. Boone indicated 
that the veteran provided a history of suffering fractures to 
both his heels due to a fall that was precipitated by his 
left knee giving way.  He said the veteran subsequently 
underwent right ankle surgery and had developed significant 
degenerative problems in his ankles and feet.  Based on this 
history, Dr. Boone opined that the veteran's left knee giving 
way was the incipient cause of his current problems.  This 
evidence is presumed credible to the purpose of determining 
whether the claim has been reopened.  Justus v. Principi.

The aforementioned evidence (September 2000 report from Dr. 
Boone) is not cumulative or redundant of the evidence 
previously of record, since it provides current medical 
evidence of a disability of the feet and right ankle 
(residuals of fractures) and links those disabilities to the 
veteran's service-connected left knee disability.  This 
evidence raises a reasonable possibility of substantiating 
the claim.  The newly submitted report from Dr. Boone is 
therefore new and material; consequently, the claim for 
service connection for the residuals of bilateral heel 
fractures and a right ankle fracture, as secondary to 
service-connected postoperative internal derangement of the 
left knee, is reopened.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  Here, as noted above, the RO also 
reopened the matter and considered the issue of service 
connection on its merits.  Further, the statement of the case 
provided the veteran with the laws and regulations pertaining 
to service connection.  The veteran has also provided 
argument addressing his claim on the merits.  Accordingly, 
the Board finds that the veteran would not be prejudiced by 
its review of the merits at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).


Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disability that is proximately due to, or the result of, a 
service-connected disability shall be service connected.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310 (71 Fed. Reg. 52744 (Sept. 
7, 2006)); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §3.102 (2006).

The veteran does not contend that his disabilities of the 
heels or right ankle are a direct result of service.  He has 
also made no indication that the conditions arose during his 
period of service or within one year of service, or are 
otherwise etiologically related to service on a direct basis.  
Rather, he asserts that his heel and right ankle were caused 
by his service-connected left knee disability.  He maintains 
that the fall that resulted in him sustaining bilateral 
calcaneal fractures and a comminuted and displaced fracture 
of the right subtalar joint was caused when his knee gave way 
while he was working on a roof.  

With respect to his low back disability, the Board notes that 
the veteran has posited two theories.  He argues that his 
current low back disability (degenerative disc disease) was 
caused or aggravated when he fell from a roof in 1989, which 
is discussed below.  Alternately, he maintains that his low 
back disability was caused by an in-service motor vehicle 
accident.  This theory is discussed in the Remand section of 
the decision.

The evidence favoring the veteran's secondary service 
connection claims consists of the aforementioned September 
2002 opinion from Dr. Boone.  Dr. Boone indicated that the 
veteran provided a history of suffering fractures to both his 
heels and ankle due to a fall that was precipitated by his 
left knee giving way.  He said the veteran subsequently 
underwent right ankle surgery and had developed significant 
degenerative problems in his ankles, feet, and low back.  
Based on this history, 
Dr. Boone opined that the veteran's left knee giving way was 
the incipient cause of his current problems.  

Also of record is a November 2002 VA examination, which links 
the veteran's degenerative changes of the lumbar spine to his 
post-service accident/fall.  The examiner stated that it was 
"as likely as not" that the veteran's current back 
condition was due to his left knee giving way and the 
accident that followed.  Reference was made to the September 
2002 letter from Dr. Boone.  

The evidence weighing against the veteran's claim includes 
the report of a May 2003 VA examination.  After reviewing the 
claims folder, VA records, and questioning the veteran about 
his post-service accident/fall, the examiner noted that the 
veteran fell from a roof because he jumped to avoid a 
slippery spot on the roof.  He said there was no indication 
that the injuries related to the fall (bilateral calcaneal 
fractures, a comminuted and displaced fracture of the right 
subtalar joint), and/or back disability (degenerative disc 
disease) were related to his left knee disability.  Rather, 
he stated that the injuries were solely the result of the 
fall and without regard to his left knee disability.  The 
examiner believed that the veteran would have fallen from the 
roof whether or not he had a knee condition.  He gave the 
opinion that the residuals of the veteran bilateral heel 
fractures and right ankle fracture were not secondary to his 
service-connected left knee because he would have suffered 
the fractures regardless of his left knee condition.  
Further, with regard to his low back, the veteran was noted 
to have had back problems prior to the fall.  The examiner 
felt that the veteran's back disability was mostly due to 
congenital sacralization.  He stated that there had been 
worsening of the back condition due to the fall but not due 
to his left knee disability.

Also weighing against the claim are the contemporaneous 
treatment records from Sierra Medical Center associated with 
the 1989 injury.  Although it was noted that the veteran fell 
off a roof,  he made no mention of his left knee giving way 
as the cause of that fall, and there was no evidence of any 
treatment for the left knee at that time.  Accordingly, the 
veteran's more recent statements that his left knee gave way 
resulting in the fall, made in conjunction with his claims 
for benefits, are not credible.      

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993). 

Although Dr. Boone offered an opinion as to whether the 
veteran's bilateral heel and right ankle fractures and low 
back disability, and residuals related thereto, were caused 
by his service-connected left knee disability, he did not 
actually witness the veteran's roof top fall.  His opinion 
therefore as to the cause of the heel and ankle injuries is 
no more than pure speculation.  Indeed, Dr. Boone 
specifically noted that his opinion was based solely on a 
history provided by the veteran, which reduces the probative 
value of the opinion.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  The November 2002 VA examination was likewise 
based on the veteran's reported history as well as Dr. 
Boone's flawed opinion.  Moreover, the cause of the veteran's 
fall is a factual determination to be made by adjudicators, 
as opposed to a medical issue.  Further, the November 2002 VA 
examination did not provide any rationale for its conclusion.  
The May 2003 VA examination, by contrast, was based on a 
review of the complete claims file as well as questioning of 
the veteran.  The examiner provided a detailed 
explanation/rationale for his findings.  For these reasons, 
the Board accords little probative value to the opinions 
contained in September and November 2002 reports.  More 
importantly, as noted above, the veteran's statements about 
his knee giving way as the cause of the fall are found not to 
be credible.

Further, although the veteran has expressed his own opinion 
that he currently suffers from disabilities of both heels, 
right ankle, and low back related to his service-connected 
left knee disability and the related 1989 fall, the Court has 
held that laypersons, such as the veteran, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

Additionally, as noted above, the regulation providing for 
secondary service connection states that disability which is 
proximately due to or the result of service-connected disease 
or injury shall be service connected.  "Proximate cause" is 
defined as that which in a natural and continuous sequence, 
unbroken by any efficient intervening cause, produces the 
injury, and without which, would not have occurred.  Black's 
Law Dictionary, 4th Ed. 1391 (1951).  A "proximate 
consequence or result" is defined as one which succeeds 
naturally in the ordinary course of things."  Id.  Even 
assuming that the veteran's left knee did give way, this is 
not the proximate cause of the bilateral heel, right ankle, 
or low back disabilities because of an intervening force: the 
veteran falling from a roof.  The chain of causation proposed 
by the veteran is too tenuous to establish that his service-
connected left knee disability was the proximate cause of the 
injuries he sustained to his heels, right ankle, and back.

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.


ORDER

Having determined that new and material evidence has been 
presented, the claim for entitlement to service connection 
for the residuals of bilateral heel fractures and a right 
ankle fracture, as secondary to service-connected 
postoperative internal derangement of the left knee, is 
reopened.

Entitlement to service connection for the residuals of 
bilateral heel fractures and a right ankle fracture, as 
secondary to service-connected postoperative internal 
derangement of the left knee, is denied.

Entitlement to service connection for low back disability, as 
secondary to service- connected postoperative internal 
derangement of the left knee, is denied.


REMAND

As discussed above, the veteran argues that his low back 
disability is the result of injuries he suffered in an in-
service motor vehicle accident.  Current medical evidence 
shows that he has been diagnosed as having degenerative disc 
disease of the lumbar spine.  There is also evidence that the 
veteran was seen for complaints of low back pain following a 
September 1971 (in-service) motor vehicle accident.  Although 
he has been afforded VA examinations for the purpose of 
determining whether his back disability is related his left 
knee disability, none of the examiners have addressed whether 
the in-service accident was related to his back disability.  
It was only noted in the May 2003 VA examination that the 
veteran's back disability preexisted his 1989 accident/fall.  
As such, the Board finds that another VA examination is 
necessary.  38 C.F.R. § 3.159.

A remand is also required as to the issues of entitlement to 
increased evaluations for anxiety reaction and left knee 
disability.  During his April 2007 video conference hearing 
before the undersigned Veterans Law Judge, the veteran 
asserted that his service-connected anxiety disorder and left 
knee disability had worsened since his last examination. The 
Board therefore finds that the veteran should be afforded 
additional psychiatric and orthopedic examinations.  Further, 
as he referred to recurrent treatment for his service 
connected disabilities through the El Paso VAMC, any recent 
treatment records for his service-connected anxiety reaction 
and left knee disorder should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA and 
non-VA health care providers that have 
treated him for his low back disability 
since service discharge and for his 
service-connected anxiety reaction and 
left knee disability since August 2002.  
Arrangements should be made to obtain 
these records.  Request the veteran's 
complete treatment records from the El 
Paso VAMC, dated since August 2002.  Any 
negative development should be properly 
annotated in the record.

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, schedule 
the veteran for a VA orthopedic 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should provide an opinion as 
to the diagnosis, date of onset, and 
etiology of any current disability of the 
lumbar spine.  

The examiner should provide an opinion on 
whether there is a 50 percent probability 
or greater (as likely as not) that any 
current low back disability had its onset 
during active service or is related to any 
in-service disease or injury, including 
the September 1971 motor vehicle accident.  

If found, the examiner should state 
whether congenital sacralization of the 
L5-S1 intervertebral disc space is a 
disease, as opposed to a defect.

The examiner should identify all residuals 
attributable to the veteran's service-
connected internal derangement of the left 
knee.

The examiner should report the range of 
motion measurements for the left knee, in 
degrees.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare- ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the left knee is 
used repeatedly.  All limitation of 
function must be identified.  If there is 
no pain, no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

The examiner should state whether there is 
any evidence of ankylosis or recurrent 
subluxation or lateral instability of the 
left knee, and if so, to what extent. 

The examiner should state whether the 
cartilage of the either knee is 
dislocated, with frequent episodes of 
"locking," pain, and effusion into the 
joint.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Schedule the veteran for a VA 
psychiatric examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.

Following examination of the veteran, the 
examiner should identify what symptoms, if 
any, the veteran currently manifests or 
has manifested in the recent past that are 
attributable to his service-connected 
anxiety reaction.  The examiner must 
conduct a detailed mental status 
examination and address his or her 
findings in the context of the veteran's 
work history. The examiner should assign a 
Global Assessment of Functioning (GAF) 
score for the veteran's anxiety reaction 
consistent with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition 
(DSM-IV) and explain the significance of 
the score. If it is not possible to assign 
a GAF score on the basis of the veteran's 
service-connected anxiety reaction alone, 
the examiner is asked to so state.

The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the veteran's service-
connected anxiety reaction and any other 
nonservice-connected psychiatric disorders 
which may be found. If it is medically 
impossible to distinguish among 
symptomatology resulting from the 
disorders, the examiner should state this 
in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Finally, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained. If the decision with 
respect to these claims remain adverse to 
the veteran, he should be furnished a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


